DISCIPLINARY PROCEEDINGS
PER CURIAM.
Upon review of the record of the Disciplinary Board’s findings and recommendations, and the record filed herein, it is the decision of the court that the Disciplinary Board’s recommendations be adopted. The Disciplinary Bo'ard found respondent violated fifteen separate Rules of Professional Conduct and ten separate Disciplinary Rules under the Code of Professional Responsibility, which included the conversion and commingling of clients’ funds, failing to keep his clients informed, failing to disclose pertinent information to his clients that would have been essential to an informed decision, failing to provide accounting to his clients, repeatedly engaging in transactions involving a conflict of interest, and engaging in business transactions with his clients without properly, adequately, and truthfully disclosing his conflicting interests. In addition, respondent failed to cooperate in the disciplinary investigations against him.
Accordingly, it is ordered that the name of David L. Dirks be stricken from the roll of attorneys and that his license to practice law in the state of Louisiana be revoked. It is further ordered that respondent make full restitution to his clients whose complaints are the subject of this disciplinary action. Restitution or efforts to make restitution will be considered on respondent’s application for readmission to the practice of law. All costs of this proceeding are assessed to respondent.
MARCUS, J., not on panel.